EXHIBIT 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Coral Gold Resources Ltd. (the “Company”) on Form 20-F/A Amendment No. 1for the year ended January 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”).I, David Wolfin, Principal Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:October 24, 2012 By: /s/ David Wolfin DavidWolfin, Principal Executive Officer
